EXHIBIT 32.2 In connection with the Quarterly Report of Nano Labs Corp. (the “Company”) on Form 10-Q for the period ending September 30, 2013 as filed with the Securities and Exchange Commission (the “Report”), Bernardo Camacho Chavarria, the Chief Financial Officer/Principal Accounting Officer and Director of the Company, certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of his knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects the financial condition and results of the Company. November 13, 2013 By: /s/Bernardo Camacho Chavarria Bernardo Camacho Chavarria, Chief Financial Officer/Principal Accounting Officer Director
